The jurisdiction of Charleston extends to the northernmost line of Boundary-street.
The act of 1764, giving powers to the commissioners of the streets in Charleston to make drains and assessments to' pay for the same, has been repealed by the acts of 1783 and 1785 ; and the city ordinance of 1806, is now in force, and the only rule of action for the City Council in making drain assessments. And the court granted a prohibition to restrain the council from levying a fine assessed in a different manner from that provided by that ordinance. See post, 360, the case of Cruckshanks vs. the City Council.